Citation Nr: 1111638	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-47 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date prior September 8, 2005 for the grant of service connection for cardiomyopathy.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from April 1957 to March 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, on behalf of the Regional Office in Louisville, Kentucky (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  In December 2006, the RO issued a rating decision that granted service connection for cardiomyopathy, effective September 8, 2005.  Although provided notice thereof, the Veteran did not perfect an appeal.

2.  In January 2009, the Veteran filed a claim for entitlement to an effective date prior to September 8, 2005, for the grant of service connection for cardiomyopathy.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to September 8, 2005, for the grant of service connection for cardiomyopathy is denied as a matter of law.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable herein where resolution of the claim is as a matter of law.  See Manning v. Principi, 

16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

In April 1959, the Veteran filed a claim of entitlement to service connection for hypertension.  This claim was denied in May 1959 and, although the Veteran was provided notice of that rating decision and notice of his appellate rights, he did not submit an appeal.

In January 1992, the Veteran submitted a claim to reopen the issue of entitlement to service connection for hypertension.  The RO captioned and evaluated the claim as one to reopen the issue of entitlement to service connection for a cardiovascular disorder.  After the claim was denied June 1992, the Veteran was provided notice of the rating decision and notice of his appellate rights.  He did not submit an appeal.

In March 2003, the Veteran submitted a claim that the RO committed clear and unmistakable error in the May 1959 rating decision that denied entitlement to service connection for hypertension.  This claim was denied by the RO in January 2004.  After the Veteran perfected an appeal, the Board denied the Veteran's claim in June 2005.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims.

In September 2005, the Veteran submitted a claim of entitlement to service connection for cardiomyopathy.  In December 2006, the Veteran's claim was granted by the RO and a total rating was assigned, effective September 8, 2005.  The Veteran submitted a notice of disagreement with the December 2006 rating decision, seeking an effective date prior to September 8, 2005, for the grant of service connection for cardiomyopathy.  In a May 2008 statement of the case, the effective date assigned to the Veteran's service-connected cardiomyopathy was maintained.  The Veteran did not perfect an appeal and, thus, the December 2006 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 2009, the Veteran filed a claim for entitlement to an earlier effective date for the grant of service connection for cardiomyopathy.  The Veteran perfected an appeal in December 2009, and the claim has been certified to the Board for appellate review.

As discussed above, the Veteran filed a claim of entitlement to service connection for hypertension in April 1959.  In support of this claim, the Veteran submitted a letter, dated in April 1959, from L.V.N., M.D.  Dr. L.V.N. stated that stereo miniature films of the Veteran's chest demonstrated "borderline cardiac enlargement" for a man of the Veteran's age.  This and other evidence was considered, but the Veteran's service connection claim for hypertension was denied in May 1959.

Pursuant to his September 2005 claim of entitlement to service connection for cardiomyopathy, the Veteran underwent a VA examination.  The VA examiner opined that the "borderline cardiac enlargement" described by Dr. L.V.N. in his April 1959 letter was at least as likely as not related to the Veteran's cardiomyopathy.  Consequently, service connection for cardiomyopathy was granted on a presumptive basis, as it was present at a compensable level within 1 year of the Veteran's active service discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

It is clear from the correspondence received since then that the Veteran interpreted the December 2006 rating decision to be a grant of service connection for the claim that he originally submitted in April 1959 concerning hypertension.  In his notice of disagreement with the December 2006 rating decision, the Veteran commented that it took VA "47 years to make [a] small amount of back pay," and that the amount of "back pay" was not enough considering the number of years that had passed since 1959.  In a January 2008 statement in support of his claim, the Veteran echoed these sentiments.  Further, in the January 2009 claim at issue herein, the Veteran again referred to the disability payment he received pursuant to the December 2006 grant of service connection as "back pay" that took him about 47 years to acquire.  Moreover, in his December 2009 substantive appeal, the Veteran did not opt for a 

Board hearing because he claimed that he had already testified at one.  The only Board hearing of record is one dated in March 2005, held consequent to his March 2003 claim that the RO committed clear and unmistakable error in the May 1959 rating decision wherein service connection for hypertension was denied.

The claim at issue herein wholly concerns whether the Veteran is entitled to an effective date prior to September 8, 2005 for the grant of service connection for cardiomyopathy.  This claim bears no relationship to the Veteran's April 1959 claim of entitlement to service connection for hypertension, or the denial thereof.

After a rating decision that grants service connection and assigns an effective becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id. at 300.  Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to clear and unmistakable error in the relevant rating decision, the claim must be denied as a matter of law.  Id.

The December 2006 rating decision which denied the claim for an effective date prior to September 8, 2005 for the grant of service connection for cardiomyopathy is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran has not yet alleged that the RO committed clear and unmistakable error in the December 2006 rating decision which assigned an effective date of September 8, 2005, rather than April 6, 1959, for service-connected cardiomyopathy.  38 C.F.R. § 3.105 (2010); see, e.g., Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (finding that a claimant's identification of the benefit sought does not require any technical precision but may satisfy this requirement by referring to a body part or system, i.e., cardiovascular, that is disabled or by describing symptoms of the disability).  Consequently, the Veteran's January 2009 claim of entitlement to an effective date prior to September 8, 2005, for the grant of service connection for cardiomyopathy is a free standing 

claim for entitlement to an earlier effective date and, thus, is denied as a matter of law.  Rudd, 20 Vet. App. at 299; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to September 8, 2005, for the grant of service connection for cardiomyopathy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


